PER CURIAM:
In this attorney grievance matter, respondent has conditionally admitted the allegations against him and consents to a private reprimand or, in the alternative, a public reprimand. We accept the conditional admission and publicly reprimand respondent.
Respondent admits that he failed to timely respond to inquiries by the Board of Commissioners on Grievances and Discipline (the Board). He further admits that, by a consent *151order, he was indefinitely suspended from practicing bankruptcy law in the District of South Carolina to the extent of filing or appearing in any new debtor cases or participating in any manner in any potential debtor cases. The reasons for this suspension are respondent’s failure to comply with local court rules, to file adequate Chapter 13 plans, to file lien avoidance motions, to disclose required information in his clients’ schedules and statements, to appear and adequately represent his clients, and to adequately disclose payments received from clients both pre-bankruptcy and post-petition.
By his conduct, respondent has violated the Rules of Professional Conduct by failing to act with reasonable diligence and promptness in representing a client, failing to cooperate with the Board, and engaging in conduct which is prejudicial to the administration of justice and which tends to bring the courts or legal profession into disrepute. Accordingly, we publicly reprimand respondent for his misconduct.
PUBLIC REPRIMAND.
FINNEY, C.J., and TOAL, J., not participating.